DETAILED ACTION
	The pending claims are 1-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection against claim 11 has been withdrawn in light of the amendments to claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “until sufficient force has been indicated” in claim 18 is a relative term which renders the claim indefinite. The term “until sufficient force has been indicated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose what force indicator, besides those (Paragraph 0017 and claims 9-12) already claimed, would be suitable for indicating when sufficient force has been applied.  Therefore, the specification does not provide a standard for ascertaining what method is used for determining sufficient force.  For examination purposes the phrase “until sufficient force has been indicated” has been construed to cover any type of visual or breaking indicator that is capable of indicating a sufficient force (see paragraph 0017).

Response to Arguments

Applicant's arguments regarding rejections of claim 18 under 35 U.S.C. 112, see page 5-7, filed 7/11/2022, have been fully considered but they are not persuasive. 
Applicant argues that the movement of piston 64 or visual marking 70 are structures capable of indicating sufficient force. Applicant further states that one skilled in that art would know how much tension is needed. 
However, the piston 64 or visual marking 70 are not disclosed and claim 18 fails to indicate what structure is performing the indicating function. Lastly, the claim discloses “until sufficient force is indicated” however, one skilled in the art knowing how much tension is needed still does not disclose what structure is “indicating sufficient force”. The rejection under 35 U.S.C. 112 is maintained as claim 18 fails to point out and distinctly claim the subject matter. 
Applicant’s arguments regarding rejections raised under 102 and 103 in view of Juan (Pub No WO2017070312) and Singhatat (Pub No US20100249809), see page 7 and 8, with respect to the rejection(s) of claim(s) 1-20 under 102(a)(1) and 103 have been fully considered and are persuasive.  
Applicant argues that Juan not prior art under the 1 year grace period as two common inventors are named. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walker (Pat No 5,330,491), Mehl (Pub No US/2014/0236188), Kogasaka (Pat No 5,797,928), and Bonutti (Pat No 11,219,446).
Furthermore, in view of the new art, examiner has determined that previously allowable claims 12-14 and 20 are anticipated by Walker. As applicant has noted, one skilled in the art would know how much tension is needed, and Walker discloses a suture lock with a frangible element, which when broken would indicate sufficient force has been used. Therefore, the subject matter of claims 12-14 and 20 is anticipated in view of Walker. Furthermore, Bonutti also discloses the use of a tension gauge for apply proper tension to the suture knot (A tension gauge, strain gauge, read-out display, tension limiter, and/or an audio or visual tension indicator may be used to apply the proper tension to the suture or fastening member, Bonutti, col 17 line 26-54). Lastly both Walker and Bonutti disclose the knot patterns and suture snare extending through the knot. Therefore the subject matter as claimed is anticipated by the prior art as indicated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 7-9, 12-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Walker (Pat No 5,330,491).

Regarding claim 1, Walker discloses a knot delivery device for securing a suture, comprising: 
an elongated body (21) having a proximal end and a distal end; 
a pre-configured knot (28) disposed at the distal end (23) of the elongated body (21); 
a suture snare (36) having a snare (jaws of 36) configured to capture suture material (fig 9), wherein the snare (jaws of 36) extends through the pre-configured knot (28) (Fig 9 shows graspers 36 extending through loop of knot 28, Walker, fig 9); and 
a suture locker (22) secured to one end of material (25) forming the pre-configured knot (28) (fig 13-15), wherein tension applied to the suture locker tightens (22) the pre-configured knot (28) (The frangible proximal end 22 is pulled by the surgeon in order to close the suture loop 27 (of knot 28) and the device is used in a manner similar to that described above, Walker, col 7 line 13-28, fig 13-15).
Regarding claim 3, Walker discloses the knot delivery device of claim 1, wherein the suture locker (22) is detachably (frangible) secured to the elongated body (21) (The frangible proximal end 22 is pulled by the surgeon in order to close the suture loop 27 (of knot 28) and the device is used in a manner similar to that described above, Walker, col 7 line 13-28, fig 13-15).


Regarding claim 7, Walker discloses the knot delivery device of claim 1, wherein proximal movement of the suture snare (36) is configured to pull the snare (jaws of 36) through the pre-configured knot (28) (Fig 9 and 10 show that proximal movement of grasper 36 pulls the jaws through the knot, Walker, fig 9-10).
	Regarding claim 8, Walker discloses the knot delivery device of claim 1, wherein proximal movement of the suture locker (22) is configured to tighten the pre-configured knot (Fig 15 shows the frangible proximal end 22 and the proximal end 26A of the suture 25 which is mounted in the interior passage of frangible proximal end 22 are pulled by the surgeon in order to close the suture loop 27 and the device is used in a manner similar to that described above, Walker, col 7 line 13-27, fig 15).
Regarding claim 9, Walker discloses the knot delivery device of claim 1, wherein the suture locker (22) comprises a force indicator (50) (Walker, col 6 line 61 through col 7 line 6, fig 13-15).
Regarding claim 12, Walker discloses the knot delivery device of claim 9, wherein the force indicator comprises a frangible element (50) secured to the material forming the pre-configured knot (Walker, col 6 line 61 through col 7 line 6, fig 13-15).
Regarding claim 13, Walker discloses the knot delivery device of claim 1, wherein the material (25) forming the pre- configured knot (28) comprises a rail limb (red arrow below shows rail limb) and a non-rail limb (27), wherein the rail limb (red arrow) is secured to the suture locker (22) (Fig 11 shows proximal movement or rail limb which is attached to suture locker 22, Walker, fig 11).
[AltContent: arrow]
    PNG
    media_image1.png
    280
    328
    media_image1.png
    Greyscale

Regarding claim 14, Walker discloses the knot delivery device of claim 13, wherein the snare extends through at least one helical turn (loop of 27) of the non-rail limb around the rail limb (27) (Fig 8 and 9 shows grasper 36 extending through loop of 27, Walker, fig 8 and 9).
Regarding claim 15, Walker discloses a method for delivering a pre-configured knot for securing a suture, comprising: 
providing a knot delivery device having an elongated body (21) with a proximal end and a distal end (fig 1), wherein the pre-configured knot (28) is disposed at the distal end of the elongated body (21), a suture snare (36), wherein the snare (36) extends through the pre-configured knot (28) (Fig 8 and 9 show grasper 36 extending through loop 27 of knot 28, Walker, fig 8 and 9), and 
a suture locker (22) secured to one end of material (25) forming the pre-configured knot (28); capturing suture material with the snare (36); withdrawing the snare (36) to pull the captured suture material through the pre-configured knot (28) (fig 8 and 9); advancing the pre-configured knot (28) over the suture material (25) to a desired location (fig 10 and 11); and tightening the pre-configured knot (28) around the suture material (25) (Walker, col 6 line 1-14, fig 9, 10 and 11).
Regarding claim 17, Walker discloses the method of claim 15, wherein tightening the pre-configured knot (28) comprises detaching the suture locker (22) from the elongated body (21) (fig 13-15).
Regarding claim 18, Walker discloses the method of claim 15, wherein tightening the pre-configured knot (28) comprises applying tension (pressure applied to suture locker) to the suture locker (22) until sufficient force has been indicated (Suture locker 22 is disclosed a frangible, when tightening, application of force is needed to break the suture locker off, Walker, col 6 line 61 through col 7 line 6, fig 13-15).
Regarding claim 19, Walker discloses the method of claim 18, wherein the indication of sufficient force is visual (a visual break on the frangible end indicates enough force was used (Walker, col 6 line 61 through col 7 line 6, fig 13-15).
Regarding claim 20, Walker discloses the method of claim 18, wherein the indication of sufficient force comprises breakage of a component of the suture locker (Walker, col 6 line 61 through col 7 line 6, fig 13-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2, 4, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (Pat No 5,330,491), in view of Mehl (Pub No US/2014/0236188).
Regarding claim 2 Walker discloses the knot delivery device of claim 1.
However, Walker fails to discloses that the suture snare is detachably secured to the elongated body.
Mehl teaches the suture snare (120) is detachably secured to the elongated body (106) (suture snare 120 is removably attach to the shaft assembly 106, Mehl, para 40, fig 1).
Walker and Mehl are both considered to be analogous to the claimed invention because they are in the same field of knot delivery devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture snare (grasper 36) of Walker to incorporate the removable snare of Mehl. Doing so would allow the user to hold the snare in place on the shaft utilizing a single device for suture capture, Mehl, para 40-41, fig 7). 
Regarding claim 4, Walker discloses the knot delivery device of claim 1, wherein the snare (120 of Mehl) and the material (25) forming the pre-configured knot (28) extend through at least one lumen (cannula) having an opening at the distal end of the elongated body (21) (Fig 2 shows suture material 25 passing through lumen of cannula 21, Walker, fig 2; Fig 1 shows suture snare 120 passing through lumen and opening in distal end of shaft, Mehl, fig 1).
Regarding claim 6, the combination of Walker and Mehl teaches the knot delivery device of claim 4, wherein the opening (114) is sized to allow passage of the material (25 of Walker) forming the pre-configured knot (28 of Walker) but not a pattern of turns of the pre-configured knot (28) (The opening 114 is sized such that the suture (25 of Walker) can pass therethrough. The opening 114, however, prevents the knot 160 (28 of Walker) from passing through the opening 114 and is thus configured to push the knot 160 towards the arteriotomy 158, Mehl, para 36).
Regarding claim 16, the combination of Walker and Mehl teaches the method of claim 15, wherein withdrawing the snare (120 of Mehl) comprises detaching the suture snare (120) from the elongated body (22 of Walker) (suture snare 120 is removably attach to the shaft assembly 106, Mehl, para 40, fig 1).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (Pat No 5,330,491), in view of Kogasaka (Pat No 5,797,928).
Regarding claim 5, the combination of Walker and Mehl teaches the knot delivery device of claim 4, but fails to disclose separate lumens for the snare and suture material.
However, Kogasaka teaches a device wherein the snare (35) and the material (12) forming the pre-configured knot (ligature L) each extend separate lumens having openings at the distal end of the elongated body (Fig 9B shows a lumen for forceps 35 and a lumen (13) for holding suture material to suture locker (29), Kogasaka, fig 9A and 9B).
Walker and Kogasaka are both considered to be analogous to the claimed invention because they are in the same field of knot delivery devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate shaft of Walker to incorporate two openings for the snare and suture material as seen in Kogasaka (Fig 9B). Doing so would allow the user to move the suture snare while maintaining tensions on the knot (Kogasaka, col 8 line 20-35 and col 19 line 16-39, fig 9B).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (Pat No 5,330,491), in view of Bonutti (Pat No 11,219,446).
Regarding claim 10, Walker discloses the knot delivery device of claim 9, but fails to disclose the force indicator comprises a spring having a biasing force.
However, Bonutti teaches a device wherein the force indicator (gauge) comprises a spring having a biasing force (measurement of the tension may be accomplished with a spring, Bonutti, col 17 line 26-54), wherein a tension sufficient to tighten the pre-configured knot is configured to overcome the biasing force (A tension gauge, strain gauge, read-out display, tension limiter, and/or an audio or visual tension indicator may be used to apply the proper tension to the suture or fastening member, Bonutti, col 17 line 26-54).
Walker and Bonutti are both considered to be analogous to the claimed invention because they are in the same field of devices for measuring force, pressure or mechanical tension. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture locker of Walker to incorporate tensioner gauge seen in Bonutti. Doing so would allow the user to determine how much force to use while tensioning the knot (col 17 line 26-54).
Regarding claim 11, Walker discloses the knot delivery device of claim 9, wherein the force indicator (gauge) comprises a visual marking (visual tension indicator) configured to indicated when a tension sufficient to tighten the pre-configured knot has been applied to the suture locker (22) (A tension gauge, strain gauge, read-out display, tension limiter, and/or an audio or visual tension indicator may be used to apply the proper tension to the suture or fastening member, Bonutti, col 17 line 26-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771     
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771